DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-19 are pending and have been examined in this application. Claims 1, 5-7, 10, 13, 17-18 are original, claims 2-4, 8-9, 11-12, 14-16, and 19 are amended. 
This action is non-final. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (WO 2009/008733 A1) to Kyrkjebo.
In regards to claim 1, Kyrkjebo anticipates a system for external fish parasite monitoring in aquaculture, the system comprising: a camera (52) (Kyrkjebo; 1a, 1b, 1c) suitable to be submerged in a sea pen (40) (Kyrkjebo; in a netpen 15) suitable for containing fish (72, 74) (Kyrkjebo; 10, see FIG 1a), the camera being arranged for capturing images of the fish (Kykjebo; see FIG 3a); and an electronic image processing system (78) (Kyrkjebo; computer processing unit 8, PC 5) configured for identifying external fish parasite on the fish by analyzing the captured images (Kyrkjebo; page 11 lines 4-14 where deviations in known patterns on the surface of the fish can allow the algorithm to asses for parasites/lice), characterized in that the electronic image processing system (78) comprises a fish detector (84) (Kyrkjebo; claim 1 where the system detects fish 10) configured to recognize a silhouette of a fish in the captured image (Kyrkjebo; claim 2 where the system recognizes the contour of the fish), and an external fish parasite detector (86) configured to detect external fish parasite in a specified region (90-100) within the silhouette of the fish (72) (Kyrkjebo; page 11 lines 4-14 where deviations in known patterns analyzed on each fish can allow analysis within the contour of the fish for patterns such as parasites/lice).

In regards to claim 2, Kyrkjebo anticipates the system according to claim 1, wherein the external fish parasite detector includes a neural network trained to recognize the external fish parasite (Kyrkjebo; Page 5 line 35 – page 6 line 4 describing the learning algorithm and image analysis by grouping patterns, Page 9 lines 28-33 where based on learning the camera can identify positioning of unique objects, Page 11 lines 4-14 where deviations in the pattern allow for analysis within the contour of the fish to recognize parasites/lice and update a user about the health of the specific fish) (‘Neural Network’ interpreted as similar to an AI system in that the system requires updating and processing of known values to ‘learn’ and identify parameters based on patterns in data).

In regards to claim 3, Kyrkjebo anticipates the system according to claim 1, wherein the fish detector (84) comprises a neural network trained to recognize a silhouette of a fish (Kyrkjebo; Page 5 line 35 – page 6 line 4 describing the learning algorithm and image analysis by grouping patterns, Page 9 lines 28-33 where based on learning the camera can identify positioning of unique objects, claim 1 where these patterns are analyzed to determine fish claim 3 in that the fish contour is analyzed) (‘Neural Network’ interpreted as similar to an AI system in that the system requires updating and processing of known values to ‘learn’ and identify parameters based on patterns in data).

In regards to claim 13, Kyrkjebo anticipates a method for external fish parasites monitoring in aquaculture, characterized by using the system according to claim 1 (Kyrkjebo; system of claim 1 used to analyze for parasites, see Page 11 lines 4-14 where analysis within the contour of the fish can determine lice/parasites)

In regards to claim 14, Kyrkjebo anticipates a method for external fish parasite monitoring in aquaculture, comprising the steps of: submerging a camera (52) (Kyrkjebo; 1a, 1b, 1c) in a sea pen (40) (Kyrkjebo; in a netpen 15) comprising fish (72,74) (Kyrkjebo; 10 see FIG 1a); capturing images of the fish (72, 74) with the camera (52) (Kykjebo; see FIG 3a); and identifying external fish parasite on the fish (72, 74) by analyzing the captured images (Kyrkjebo; page 11 lines 4-14 where deviations in known patterns on the surface of the fish can allow the algorithm to asses for parasites/lice), characterized by the steps of training a neural network to recognize silhouettes of fish in the captured images (Kyrkjebo; Page 5 line 35 – page 6 line 4 describing the learning algorithm and image analysis by grouping patterns, Page 9 lines 28-33 where based on learning the camera can identify positioning of unique objects, claim 1 where these patterns are analyzed to determine fish claim 3 in that the fish contour is analyzed) (‘Neural Network’ interpreted as similar to an AI system in that the system requires updating and processing of known values to ‘learn’ and identify parameters based on patterns in data); training a neural network to detect the external fish parasite within a specified region within the silhouettes of the fish (Kyrkjebo; Page 5 line 35 – page 6 line 4 describing the learning algorithm and image analysis by grouping patterns, Page 9 lines 28-33 where based on learning the camera can identify positioning of unique objects, Page 11 lines 4-14 where deviations in the pattern allow for analysis within the contour of the fish to recognize parasites/lice and update a user about the health of the specific fish); and using the trained neural networks for analyzing the captured images (Kyrkjebo; Page 9 lines 28-33 system identifies all objects. Based on learning, camera can identify positioning of unique objects).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) in view of (US 2020/0267947 A1) to Krossli.
In regards to claim 4, Kyrkjebo teaches the system according to claim 1, but fails to explicitly teach it further comprising: a ranging detector (54) configured for detecting the presence of fish and measuring a distance from the detector to the fish is mounted adjacent to the camera (52); and an electronic control system (12) is arranged to control a focus of the camera (52) on the basis of the measured distance and to trigger the camera (52) when a fish has been detected within a predetermined distance range.
Krossli teaches a ranging detector (54) (Krossli; see abstract, camera with an autofocus function or external distance measuring device) configured for detecting the presence of fish and measuring a distance from the detector to the fish is mounted adjacent to the camera (52) (Krossli; see abstract, the external distance measuring device measuring the distance between fish and camera); and an electronic control system (12) is arranged to control a focus of the camera (52) (Krossli; see abstract, where the system has an autofocus function) on the basis of the measured distance and to trigger the camera (52) when a fish has been detected within a predetermined distance range (Krossli; [0031] [0014] [0047] the fish passes within a predetermined distance or range such that the camera can take still images, the stereovision camera providing distance data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kyrkjebo such that it additionally has a ranging detector as taught by Krossli. The motivation for doing so would be to provide an external distance measuring device to normalize the photographs of the fish and perform more accurate calculations.

In regards to claim 5, Kyrkjebo as modified by Krossli teach the system according to claim 4, wherein the ranging detector (54) comprises a light-based time-of-flight ranging and detection unit (Krossli; [0014] camera with inherent distance information to the fish measured, or camera with external distance measurement to the fish measured) having: LED emit optics (58) (Krossli; LED lights 8) for emitting light; and receive optics (60) adapted to receive reflected light and to measure a time of flight of the received light (Krossli [0016] cameras having receive optics to create measurements).

In regards to claim 15, Kyrkjebo teaches the method according to claim 14, but fails to teach it further comprising the steps of operating a ranging detector (54) to continuously monitor a part of the sea pen (40) for detecting the presence of fish in that part of the sea pen and, when a fish has been detected, measuring a distance from the camera (52) to the fish (72, 74); and when a fish has been detected, calculating a focus setting of the camera (52) on the basis of the measured distance; and triggering the camera (72) when the detected fish (72, 74) is within a predetermined distance range.
Krossli teaches the steps of operating a ranging detector (54) to continuously monitor a part of the sea pen (40) for detecting the presence of fish in that part of the sea pen (Krossli; [0015] utilizing a stereovision film camera, measuring distance between fish and unit since stereovision cameras provide distance data) and, when a fish has been detected, measuring a distance from the camera (52) to the fish (72, 74) (Krossli [0015-0017]); and when a fish has been detected, calculating a focus setting of the camera (52) on the basis of the measured distance (Krossli; [0017] autofocus function providing data between fish and camera, [0015] stereovision film to determine distance data); and triggering the camera (72) when the detected fish (72, 74) is within a predetermined distance range (Krossli; [0031], FIGs 3a-d, film or take still images of fish passing or positioned in front of a measurement unit, using the camera or similar to recognize the fish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kyrkjebo to further include the steps of detecting presence of fish in a part of a sea pen, measuring the distance, and triggering the camera as taught by Krossli. The motivation for doing so would be to provide external distance measuring to normalize the photographs of the fish and perform more accurate calculations.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) as modified by (US 2020/0267947 A1) to Krossli as applied to claim 5 above, in further view of (US 2018/0000055 A1) to Tanase.
In regards to claim 6, Kyrkjebo as modified by Krossli teach the system according to claim 5, but fail to teach wherein the emit optics (58) is configured to emit light in the form of a fan spread over an extended angular range in vertical direction and collimated in horizontal direction.
Tanase teaches the emit optics (58) is configured to emit light in the form of a fan spread over an extended angular range in vertical direction and collimated in horizontal direction (Tanase; FIGs 2a-2b where the vectors of light are spread in a fan shape, the light emanating over an extended angular range in a vertical direction and collimated in a horizontal direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebo as modified by Krossli to configure the emit optics such that they have a fan spread in a vertical direction and are collimated in a horizontal direction as taught by Tanase. The motivation for doing so would be to permit providing a light environment for counting sea lice.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) as modified by (US 2020/0267947 A1) to Krossli and (US 2018/0000055 A1) to Tanase as applied to claim 6 above, in further view of (US 2008/0137104 A1) to Lillerud.
In regards to claim 7, Kyrkjebo as modified by Krossli and Tanase teach the system according to claim 6, but fail to teach wherein the receive optics (60) includes a plurality of detector elements having adjacent fields of view (66) which collectively form a vertically oriented acceptance fan (68), the ranging detector being adapted to measure bearing angles (3) under which reflected light is detected by the individual detector elements.
Lillerud teaches wherein the receive optics (60) (Lillerud; FIG 5, CCD-sensors, 10A-10E) includes a plurality of detector elements having adjacent fields of view (66) (Lillerud; [0039] angles estimated, see FIG 5 where the sensors have adjacent fields of view) which collectively form a vertically oriented acceptance fan (68) (Lillerud; FIG 5, angles alpha 1 alpha 2), the ranging detector being adapted to measure bearing angles (3) under which reflected light is detected by the individual detector elements (Lillerud; [0040] CCD sensors 10A-10H make two recordings of angles, [0038] records reflected light, CCD sensor across lighted source records light that passes the fish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kyrkjebo as modified by Krossli and Tanase in order to include the optics having detector elements with adjacent fields of view to detect measure bearing angles as taught by Lillerud. The motivation for doing so would be to permit estimating the position of fish relative to the camera.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) in view of (US 2019/0277624 A1) to Kitagawa.
In regards to claim 8, Kyrkjebo teaches the system according to claim 1, further comprising a camera rig (Kyrkjebo; 2, 6, upper components thereof, see FIG 1a), having a vertical support member (14) (Kyrkjebo; 6), an upper boom (16) (Kyrkjebo; uppermost vertical portion seen in FIG 1a) articulated to a top end of the support member (Kyrkjebo; by the pulley, see FIG 1a), carrying a housing (20) (Kyrkjebo; 2), attached to the support member and carrying the camera (Kyrkjebo; 2 attached to 6 carrying cameras 1a-c), Kyrkjebo fails to explicitly teach a lighting rig, the upper boom carrying an upper lighting array, a lower boom (18) articulated to a lower end of the support member (14) and carrying a lower lighting array (24), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52).
Kitagawa teaches a lighting rig, the upper boom (Kitagawa; FIGs 4a-b, attachment fixture 45a) carrying an upper lighting array (Kitagawa; carrying camera 40a, camera is capable of being a lighting array), a lower boom (18) (FIGs 4a-b, attachment fixture 45b) articulated to a lower end of the support member (14) (Kitagawa; 4a-4b) and carrying a lower lighting array (24) (Kitagawa; 40b), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52) (Kitagawa; FIGs 4a-b, FIG 5, FIG 6, where display cameras illuminate and target a field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kyrkjebo such that it has an upper and lower boom with upper and lower lighting arrays to illuminate a field of view as taught by Kitagawa. The motivation for doing so would be to provide lighting with parallel optical axes to position the arrays in an adjustable manner. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) as modified by (US 2019/0277624 A1) to Kitagawa as applied to claim 8 above, in further view of (US 2020/0170226 A1) to Aas.
In regards to claim 9, Kyrkjebo as modified by Kitagawa teach the system according to claim 8, but fails to teach wherein the upper lighting array (22) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24).
Aas teaches wherein the upper lighting array (22) (Aas; FIG 1, source 10) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24) (Aas; [0061] illumination source 10 having a plurality of LEDs selectively illuminated, illumination source 10 can be manipulated to emit light of different wavelength ranges compared to a supposed lower lighting array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kyrkjebo as modified by Kitagawa such that the upper lighting array has a different spectral composition than the lower lighting array as taught by Aas. The motivation for doing so would be to permit tuning lighting arrays to optical properties of water.

In regards to claim 10, Kyrkjebo as modified by Kitagawa and Aas teach the system according to claim 9, wherein the upper lighting array (22) comprises a flash lighting unit, and the lower lighting array (24) comprises an LED lighting unit (Aas; [0061] lighting selectively illuminated enabling a flash lighting unit, and a plurality of LEDs in [0061])

In regards to claim 11, Kyrkjebo as modified by Kitagawa and Aas teach the system according to claim 8, but Kyrkjebo as modified by Kitagawa fail to teach it further comprising a posture sensing unit (56) adapted to detect a posture of the camera and lighting rig (10) relative to the sea pen (40).
Aas teaches a posture sensing unit (56) (Aas; FIG 3, control unit 40) adapted to detect a posture of the camera and lighting rig (10) relative to the sea pen (40) (Aas; [0043] control unit has means/software for accumulating spectral images at various distances utilizing attenuation coefficient spectrum, utilized to complete image checking if the contribution is continuous, [0081]-[0083], information then stored in control unit 40 and reported to a user, system made movable across fish farm 200  if required to position the system for optimizing of the position to process as many fish as possible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kyrkjebo as modified by Kitagawa and Aas to have a posture sensing unit as further taught by Aas. The motivation for doing so would be to permit provision of standardized images of fish as well as permit examining as many fish as possible within the sea pen.

Claim(s) 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) as modified by (US 2020/0267947 A1) to Krossli as applied to claim 4 above, in further view of (US 2020/0170226 A1) to Aas.
In regards to claim 12, Kyrkjebo as modified by Krossli teach the system according to claim 4, but fails to teach wherein the electronic control system (12) is configured to control the camera (52) so as to capture a sequence of images in an extended time interval in which the ranging detector (54) continuously detects the fish within the predetermined distance range.
Aas teaches wherein the electronic control system (12) (Aas; FIG 3, Control unit 40, [0039]) is configured to control the camera (52) (Aas; [0043] control unit accumulates spectral images) so as to capture a sequence of images in an extended time interval (Aas; [0025] fish swims through observation area and sequential frames are captured) in which the ranging detector (54) continuously detects the fish within the predetermined distance range (Aas; [0044] software for identifying specimen on the complete image of identified fish, extracting each specimen as an object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kyrkjebo as modified by Krossli to further include the electronic control system configured to control the camera so as to capture a sequence of images in an extended time interval as taught by Aas. The motivation for doing so would be to permit generation of complete images of fish.

In regards to claim 17, Kyrkjebo as modified by Krossli teach the method according to claim 15, but fail to teach wherein a target region bounded by a field of view of the camera (52) and by said predetermined distance range is illuminated from above and below with light of different intensities and/or spectral compositions.
Aas teaches wherein a target region (Aas; FIG 2 observation area 100) bounded by a field of view of the camera (52) (Aas; FIG 2, section 101) and by said predetermined distance range (Aas; FIG 2 shows a distance between imager 20 and observation area 100) is illuminated from above and below with light of different intensities and/or spectral compositions (Aas; [0059] illumination source 10 and hyperspectral imager 20 arranged side by side, over or under each other such that they exhibit an angle in relation to each other in relation to an observation area, see FIG 2, [0061] illumination source 10 having a plurality of LEDs selectively illuminated, illumination source 10 can be manipulated to emit light of different wavelength ranges compared to a supposed lower lighting array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kyrkejbo as modified by Krossli such that the target region is illuminated from above and below with light of different intensities/spectral compositions as taught by Aas. The motivation for ding so would be to permit tuning lighting arrays to optical properties of water or such that fish are illuminated at different angles with desired wavelengths. 

In regards to claim 18, Kyrkjebo as modified by Krossli and Aas teach the method according to claim 17, wherein a step of detecting the presence of external fish parasite at a given location on the fish includes distinguishing whether said given location is in a top side region (90) or bottom side region (92) of the fish (Krossli; FIGs 3a-b, FIG 3e, transverse dimensions across the length of the fish are measured, area inside the contour of the fish, the image based on a photo taken from the side, from above, or from below of the fish)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) as modified by (US 2020/0267947 A1) to Krossli as applied to claim 15 above, in further view of (US 2008/0137104 A1) to Lillerud.
In regards to claim 16, Kyrkjebo as modified by Krossli teach the method according to claim 15, but fail to explicitly teach wherein the ranging detector (54) is used for measuring a bearing angle of a detected fish (72), and the measured bearing angle is used in the machine vision system an electronic image processing system (78) for searching for the silhouette of the fish in the captured image.
Lillerud teaches wherein the ranging detector (54) is used for measuring a bearing angle of a detected fish (72) (Lillerud; [0036-0037] CCD sensor 10A capable of making recordings, claim 1 where reflected light/shadow from opposite sides of the fish are recorded), and the measured bearing angle is used in the machine vision system an electronic image processing system (78) for searching for the silhouette of the fish in the captured image (Lillerud; [0038] CCD sensors record gray tones, record the reflected light/shade that is created by the fish, [0040] CCD sensors 10A-10H make two recordings of angles, [0038] records reflected light, CCD sensor across lighted source records light that passes the fish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebo as modified by Krossli to teach the ranging detector to measure bearing angles to search the silhouette of the fish in the captured image as taught by Lillerud. The motivation for doing so would be to permit estimating the position of fish relative to the camera. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009/008733 A1) to Kyrkjebo) in view of (US 2020/0170226 A1) to Aas.
In regards to claim 19, Kyrkjebo teaches the method according to claim 13, but fails to explicitly teach further comprising the steps of: distinguishing between at least two different classes of external fish parasite which differ in the difficulty of recognizing the external fish parasite; calculating quality metrics for each captured image, the quality metrics permitting to identify the classes of external fish parasite for which the quality of the image is sufficient for external fish parasite detection; and establishing separate detection rates for each class of external fish parasite, each detection rate being based only on images the quality of which, as described by the quality metrics, was sufficient for detecting external fish parasite of that class.
Aas teaches the steps of: distinguishing between at least two different classes of external fish parasite which differ in the difficulty of recognizing the external fish parasite (Aas; [0074] control unit 30 software for classifying all pixels in a standardixed image or complete image according to database 60, extract each specimen 80 as an object, allow for identification of each lice on a fish 90); calculating quality metrics for each captured image (Aas; [0075] grouping pixels and calculate texture properties, size, shape), the quality metrics permitting to identify the classes of external fish parasite for which the quality of the image is sufficient for external fish parasite detection (Aas; [0032] calculating texture properties size and shape, comparing to spectral signatures of specimen of different development stages from a database); and establishing separate detection rates for each class of external fish parasite, each detection rate being based only on images the quality of which, as described by the quality metrics, was sufficient for detecting external fish parasite of that class (Aas; [0063] hyperspectral imagers 20 observe a fish from at least two different angles, results in a higer detection rate for specimens on the fish, [0030] identifying and classifying specimen on fish comparing to databases to classify pixels in the spectral iamge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kyrkjebo to further include distinguishing between parasites of different difficulties and establishing separate detection rates based on image qualities and quality metrics sufficient for detecting parasites of the particular class as taught by Aas. The motivation for doing so would be to permit identifying and classifying specimen located on fish.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Claims 1, 13, and 14 are rejected using Kyrkjebo instead of Krossli.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner notes that WO 2013/053597 A1 to Rosvik additionally could be applied to at least claim 1 as a 102 rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647